EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Greg Hsu on 1 February 2022.
The application has been amended as follows: 

In claim 2, line 2, at the end of the line, the phrase --, in each flow guiding unit,-- has been inserted.
In claim 3, line 1, the phrase “the actuating” has been replaced with – each actuating –.
In claim 4, line 1, the final “the” has been replaced with – each –.
In claim 5, line 1, the final “the” has been replaced with – each –.

The following is an examiner’s statement of reasons for allowance: the limitation of a fluid device having a plurality of flow guiding units each comprising an inlet plate, a substrate, a resonance membrane with a central aperture and a movable part, a convergence chamber between the resonance membrane and the inlet plate, an actuating membrane in the form of a hollow and suspension structure, a piezoelectric membrane, and an outlet plate wherein the inlet plate, substrate, resonance membrane, actuating membrane, and outlet plate are stacked sequentially is not shown in the prior art of record in combination with the remaining limitations of claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4 February 2022